            Case 1:20-cv-03828-JMF Document 1 Filed 05/18/20 Page 1 of 22

  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiff

  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  AGUSTIN CAMANO ANZUREZ,
  individually and on behalf of others similarly                     COMPLAINT
  situated,

                                     Plaintiff,              COLLECTIVE ACTION UNDER
                                                                  29 U.S.C. § 216(b)
                   -against-
                                                                       ECF Case
  LA UNICA CARIDAD INC. (D/B/A LA
  CARIDAD 78 RESTAURANT), MIGUEL
  YIP, and GARY DOE, SAM LEE

                                      Defendants.
  -------------------------------------------------------X

         Plaintiff Agustin Camano Anzurez (“Plaintiff Camano” or “Mr. Camano”), individually

 and on behalf of others similarly situated, by and through his attorneys, Michael Faillace &

 Associates, P.C., upon his knowledge and belief, and as against La Unica Caridad Inc. (d/b/a La

 Caridad 78 Restaurant), (“Defendant Corporation”), Miguel Yip, Gary Doe, and Sam Lee

 (“Individual Defendants”), (collectively, “Defendants”), alleges as follows:

                                           NATURE OF ACTION

       1.       Plaintiff Camano is a former employee of Defendants La Unica Caridad Inc. (d/b/a

La Caridad 78 Restaurant), Miguel Yip, Gary Doe and Sam Lee.

       2.       Defendants own, operate, or control a Cuban-Chinese restaurant, located at 2199

Broadway New York, New York 10024 under the name “La Caridad 78 Restaurant”.
             Case 1:20-cv-03828-JMF Document 1 Filed 05/18/20 Page 2 of 22



       3.      Upon information and belief, individual Defendants Miguel Yip, Gary Doe, and Sam

Lee serve or served as owners, managers, principals, or agents of Defendant Corporation and,

through this corporate entity, operate or operated the restaurant as a joint or unified enterprise.

       4.      Plaintiff Camano was employed as a food preparer and delivery worker at the

restaurant located at 2199 Broadway New York, New York 10024.

       5.      Plaintiff Camano was ostensibly employed as a delivery worker. However, he was

required to spend a considerable part of his work day performing non-tipped duties, including but

not limited to food preparing, sweeping and mopping, dishwashing, taking out the garbage, twisting

and tying up cardboard boxes, carrying down and stocking deliveries in the basement, bringing up

sodas from the basement and refilling the refrigerator (hereafter the “non-tipped duties”).

       6.      At all times relevant to this Complaint, Plaintiff Camano worked for Defendants in

excess of 40 hours per week, without appropriate minimum wage, overtime, and spread of hours

compensation for the hours that he worked.

       7.      Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiff Camano appropriately for any hours worked, either at the straight rate of

pay or for any additional overtime premium.

       8.      Further, Defendants failed to pay Plaintiff Camano the required “spread of hours”

pay for any day in which he had to work over 10 hours a day.

       9.      Defendants employed and accounted for Plaintiff Camano as a delivery worker in

their payroll, but in actuality his duties required a significant amount of time spent performing the

non-tipped duties alleged above.

       10.     Regardless, at all relevant times, Defendants paid Plaintiff Camano at a rate that was

lower than the required tip-credit rate.




                                                   -2-
              Case 1:20-cv-03828-JMF Document 1 Filed 05/18/20 Page 3 of 22



        11.       However, under both the FLSA and NYLL, Defendants were not entitled to take a

tip credit because Plaintiff Camano’s non-tipped duties exceeded 20% of each workday, or 2 hours

per day, whichever is less in each day. 12 N.Y. C.R.R. §146.

        12.       Upon information and belief, Defendants employed the policy and practice of

disguising Plaintiff Camano’s actual duties in payroll records by designating him as a delivery

worker instead of as a non-tipped employee. This allowed Defendants to avoid paying Plaintiff

Camano at the minimum wage rate and enabled them to pay him at the tip-credit rate (which they

still failed to do).

        13.       Defendants’ conduct extended beyond Plaintiff Camano to all other similarly situated

employees.

        14.       At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Camano and other employees to work in excess of forty (40) hours per week

without providing the minimum wage and overtime compensation required by federal and state law

and regulations.

        15.       Plaintiff Camano now brings this action on behalf of himself, and other similarly

situated individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards

Act of 1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et

seq. and 650 et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the New

York Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein

the “Spread of Hours Wage Order”), including applicable liquidated damages, interest, attorneys’

fees and costs.

        16.       Plaintiff Camano seeks certification of this action as a collective action on behalf of

himself, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                                    -3-
             Case 1:20-cv-03828-JMF Document 1 Filed 05/18/20 Page 4 of 22



                                  JURISDICTION AND VENUE

       17.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Camano’s state law claims under 28

U.S.C. § 1367(a).

       18.     Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a cuban-chinese restaurant located in this district. Further, Plaintiff Camano was employed

by Defendants in this district.

                                                PARTIES

                                                  Plaintiff

       19.     Plaintiff Agustin Camano Anzurez (“Plaintiff Camano” or “Mr. Camano”) is an

adult individual residing in Bronx County, New York.

       20.     Plaintiff Camano was employed by Defendants at La Caridad Restaurant from

approximately 2000 until on or about February 5, 2020.

       21.     Plaintiff Camano consents to being a party plaintiff pursuant to 29 U.S.C. § 216(b),

and brings these claims based upon the allegations herein as a representative party of a prospective

class of similarly situated individuals under 29 U.S.C. § 216(b).

                                             Defendants

       22.     At all relevant times, Defendants owned, operated, or controlled a cuban-chinese

restaurant, located at 2199 Broadway New York, New York 10024 under the name “La Caridad 78

Restaurant”.

       23.     Upon information and belief, La Unica Caridad Inc. (d/b/a La Caridad 78 Restaurant)

is a domestic corporation organized and existing under the laws of the State of New York. Upon

                                                 -4-
             Case 1:20-cv-03828-JMF Document 1 Filed 05/18/20 Page 5 of 22



information and belief, it maintains its principal place of business at 2199 Broadway New York,

New York 10024.

       24.     Defendant Miguel Yip is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Miguel Yip is sued individually in

his capacity as an owner, officer and/or agent of Defendant Corporation. Defendant Miguel Yip

possesses operational control over Defendant Corporation, an ownership interest in Defendant

Corporation, and controls significant functions of Defendant Corporation. He determines the wages

and compensation of the employees of Defendants, including Plaintiff Camano, establishes the

schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.

       25.     Defendant Gary Doe is an individual engaging (or who was engaged) in business in

this judicial district during the relevant time period. Defendant Gary Doe is sued individually in his

capacity as an owner, officer and/or agent of Defendant Corporation. Defendant Gary Doe possesses

operational control over Defendant Corporation, an ownership interest in Defendant Corporation,

and controls significant functions of Defendant Corporation. He determines the wages and

compensation of the employees of Defendants, including Plaintiff Camano, establishes the schedules

of the employees, maintains employee records, and has the authority to hire and fire employees.

       26.     Defendant Sam Lee is an individual engaging (or who was engaged) in business in

this judicial district during the relevant time period. Defendant Sam Lee is sued individually in his

capacity as an owner, officer and/or agent of Defendant Corporation. Defendant Sam Lee possesses

operational control over Defendant Corporation, an ownership interest in Defendant Corporation,

and controls significant functions of Defendant Corporation. He determines the wages and

compensation of the employees of Defendants, including Plaintiff Camano, establishes the schedules

of the employees, maintains employee records, and has the authority to hire and fire employees.

                                                  -5-
                Case 1:20-cv-03828-JMF Document 1 Filed 05/18/20 Page 6 of 22



                                      FACTUAL ALLEGATIONS

                                  Defendants Constitute Joint Employers

          27.     Defendants operate a cuban-chinese restaurant located in the Upper West Side in New

York City.

          28.     Individual Defendants, Miguel Yip, Gary Doe, and Sam Lee possess operational

control over Defendant Corporation, possess ownership interests in Defendant Corporation, and

control significant functions of Defendant Corporation.

          29.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

          30.     Each Defendant possessed substantial control over Plaintiff Camano’s (and other

similarly situated employees’) working conditions, and over the policies and practices with respect

to the employment and compensation of Plaintiff Camano, and all similarly situated individuals,

referred to herein.

          31.     Defendants jointly employed Plaintiff Camano (and all similarly situated employees)

and are Plaintiff Camano’s (and all similarly situated employees’) employers within the meaning of

29 U.S.C. 201 et seq. and the NYLL.

          32.     In the alternative, Defendants constitute a single employer of Plaintiff Camano and/or

similarly situated individuals.

          33.     Upon information and belief, Individual Defendants Miguel Yip, Gary Doe, and Sam

Lee operate Defendant Corporation as either an alter ego of themselves and/or fail to operate

Defendant Corporation as an entity legally separate and apart from themselves, by among other

things:

                 a) failing to adhere to the corporate formalities necessary to operate Defendant

                    Corporation as a Corporation,

                                                    -6-
             Case 1:20-cv-03828-JMF Document 1 Filed 05/18/20 Page 7 of 22



              b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                 by, amongst other things, failing to hold annual meetings or maintaining

                 appropriate corporate records,

              c) transferring assets and debts freely as between all Defendants,

              d) operating Defendant Corporation for their own benefit as the sole or majority

                 shareholders,

              e) operating Defendant Corporation for their own benefit and maintaining control over

                 this corporation as a closed Corporation,

              f) intermingling assets and debts of their own with Defendant Corporation,

              g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                 liability as necessary to protect their own interests, and

              h) Other actions evincing a failure to adhere to the corporate form.

       34.     At all relevant times, Defendants were Plaintiff Camano’s employers within the

meaning of the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiff

Camano, controlled the terms and conditions of employment, and determined the rate and method

of any compensation in exchange for Plaintiff Camano’s services.

       35.     In each year from 2014 to 2020, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

       36.     In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

restaurant on a daily basis are goods produced outside of the State of New York.

                                          Individual Plaintiff




                                                   -7-
             Case 1:20-cv-03828-JMF Document 1 Filed 05/18/20 Page 8 of 22



       37.       Plaintiff Camano is a former employee of Defendants who was employed as a food

preparer and ostensibly as a delivery worker. However, he spent over 20% of each shift performing

the non-tipped duties described above.

       38.       Plaintiff Camano seeks to represent a class of similarly situated individuals under 29

U.S.C. 216(b).

                                   Plaintiff Agustin Camano Anzurez

       39.       Plaintiff Camano was employed by Defendants from approximately 2000 until on or

about February 5, 2020.

       40.       Defendants employed Plaintiff Camano as a food preparer and ostensibly as a

delivery worker.

       41.       However, Plaintiff Camano was also required to spend a significant portion of his

work day performing the non-tipped duties described above.

       42.       Although Plaintiff Camano ostensibly was employed as a delivery worker, he spent

over 20% of each day performing non-tipped work throughout his employment with Defendants.

       43.       Plaintiff Camano regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       44.       Plaintiff Camano’s work duties required neither discretion nor independent

judgment.

       45.       From approximately March 2014 until on or about October 2019, Plaintiff Camano

worked as a food preparer and delivery worker from approximately 11:00 a.m. until on or about

11:00 p.m., 3 days a week and from approximately 11:00 a.m. until on or about 11:30 p.m., Fridays,

Saturdays, and Sundays (typically 73.5 hours per week).

       46.       From approximately November 2019 until on or about December 2019, Plaintiff

Camano worked as a food preparer and delivery worker from approximately 10:30 a.m. until on or

                                                   -8-
             Case 1:20-cv-03828-JMF Document 1 Filed 05/18/20 Page 9 of 22



about 9:30 p.m., 6 days a week (typically 66 hours per week). During the month of December 2019,

Plaintiff Camano worked as a food preparer and delivery worker from approximately 10:30 a.m.

until on or about 4:00 p.m., 6 days a week (typically 33 hours per week).

       47.     From approximately January 2020 until on or about February 5, 2020, Plaintiff

Camano worked as a food prepare and delivery worker from approximately 10:30 a.m. until on or

about 9:30 p.m., 2 days a week (typically 22 hours per week).

       48.     Throughout his employment, Defendants paid Plaintiff Camano his wages in a

combination of check and cash.

       49.     From approximately March 2014 until on or about December 2018, Defendants paid

Plaintiff Camano $420 per week.

       50.     From approximately January 2019 until on or about December 2019, Defendants paid

Plaintiff Camano $470 per week.

       51.     From approximately January 2020 until on or about February 5, 2020, Defendants

paid Plaintiff Camano $100 per day.

       52.     Defendants did not pay Plaintiff Camano any wages for his last two days of work.

       53.     Plaintiff Camano’s pay did not vary even when he was required to stay later or work

a longer day than his usual schedule.

       54.     For example, Defendants required Plaintiff Camano to work an additional 30 minutes

past his scheduled departure time three days a week, and did not pay him for the additional time he

worked.

       55.     Plaintiff Camano was never notified by Defendants that his tips were being included

as an offset for wages.

       56.     Defendants did not account for these tips in any daily or weekly accounting of

Plaintiff Camano’s wages.

                                                 -9-
             Case 1:20-cv-03828-JMF Document 1 Filed 05/18/20 Page 10 of 22



       57.      Plaintiff Camano was not required to keep track of his time, nor to his knowledge,

did the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       58.      No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Camano regarding overtime and wages under the FLSA and NYLL.

       59.      Defendants did not provide Plaintiff Camano an accurate statement of wages, as

required by NYLL 195(3).

      60.       In fact, Defendants adjusted Plaintiff Camano’s paystubs so that they reflected

inaccurate wages and hours worked.

      61.       Defendants did not give any notice to Plaintiff Camano, in English and in Spanish

(Plaintiff Camano’s primary language), of his rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).

      62.       Defendants required Plaintiff Camano to purchase “tools of the trade” with his own

funds—including bicycles, tires, a vest, and a helmet.

                                 Defendants’ General Employment Practices

      63.       At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Camano (and all similarly situated employees) to work in excess of 40 hours a

week without paying him appropriate minimum wage, spread of hours pay, and overtime

compensation as required by federal and state laws.

      64.       Plaintiff Camano was a victim of Defendants’ common policy and practices which

violate his rights under the FLSA and New York Labor Law by, inter alia, not paying him the wages

he was owed for the hours he worked.




                                                 - 10 -
            Case 1:20-cv-03828-JMF Document 1 Filed 05/18/20 Page 11 of 22



      65.      Defendants’ pay practices resulted in Plaintiff Camano not receiving payment for all

his hours worked, and resulted in Plaintiff Camano’s effective rate of pay falling below the required

minimum wage rate.

      66.      Defendants habitually required Plaintiff Camano to work additional hours beyond his

regular shifts but did not provide him with any additional compensation.

      67.      Defendants required Plaintiff Camano and all other delivery workers to perform

general non-tipped tasks in addition to their primary duties as delivery workers.

      68.      Plaintiff Camano and all similarly situated employees, ostensibly were employed as

tipped employees by Defendants, although their actual duties included a significant amount of time

spent performing the non-tipped duties outlined above.

      69.      Plaintiff Camano’s duties were not incidental to his occupation as a tipped worker,

but instead constituted entirely unrelated general restaurant work with duties, including the non-

tipped duties described above.

      70.      Plaintiff Camano and all other tipped workers were paid at a rate that was lower than

the required lower tip-credit rate by Defendants.

      71.      However, under state law, Defendants were not entitled to a tip credit because the

tipped worker’s and Plaintiff Camano’s non-tipped duties exceeded 20% of each workday (or 2

hours a day, whichever is less) (12 N.Y.C.R.R. § 146).

      72.      New York State regulations provide that an employee cannot be classified as a tipped

employee on any day in which he or she has been assigned to work in an occupation in which tips

are not customarily received. (12 N.Y.C.R.R. §§137-3.3 and 137-3.4). Similarly, under federal

regulation 29 C.F.R. §531.56(e), an employer may not take a tip credit for any employee time if that

time is devoted to a non-tipped occupation.




                                                    - 11 -
            Case 1:20-cv-03828-JMF Document 1 Filed 05/18/20 Page 12 of 22



      73.      In violation of federal and state law as codified above, Defendants classified Plaintiff

Camano and other tipped workers as tipped employees, and paid them at a rate that was lower than

the required lower tip-credit rate when they should have classified them as non-tipped employees

and paid them at the minimum wage rate.

      74.      Defendants failed to inform Plaintiff Camano who received tips that Defendants

intended to take a deduction against Plaintiff Camano’s earned wages for tip income, as required by

the NYLL before any deduction may be taken.

      75.      Defendants failed to inform Plaintiff Camano who received tips, that his tips were

being credited towards the payment of the minimum wage.

      76.      Defendants failed to maintain a record of tips earned by Plaintiff Camano who

worked as a delivery worker for the tips he received.

      77.      Defendants    willfully disregarded        and   purposefully evaded     recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      78.      Defendants paid Plaintiff Camano his wages in a combination of cash and check.

      79.      Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      80.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff Camano (and similarly situated individuals) worked,

and to avoid paying Plaintiff Camano properly for his full hours worked.

      81.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

                                                 - 12 -
            Case 1:20-cv-03828-JMF Document 1 Filed 05/18/20 Page 13 of 22



      82.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Camano and other similarly situated former workers.

      83.      Defendants failed to provide Plaintiff Camano and other employees with accurate

wage statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      84.      Defendants failed to provide Plaintiff Camano and other employees, at the time of

hiring and on or before February 1 of each subsequent year, a statement in English and the

employees’ primary language, containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by New York Labor Law §195(1).



                             FLSA COLLECTIVE ACTION CLAIMS

      85.       Plaintiff Camano brings his FLSA minimum wage, overtime compensation, and

liquidated damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b),

on behalf of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or

were employed by Defendants or any of them, on or after the date that is three years before the filing

of the complaint in this case (the “FLSA Class Period”).

                                                  - 13 -
                Case 1:20-cv-03828-JMF Document 1 Filed 05/18/20 Page 14 of 22



      86.          At all relevant times, Plaintiff Camano and other members of the FLSA Class were

similarly situated in that they had substantially similar job requirements and pay provisions, and

have been subject to Defendants’ common practices, policies, programs, procedures, protocols and

plans including willfully failing and refusing to pay them the required minimum wage, overtime pay

at a one and one-half their regular rates for work in excess of forty (40) hours per workweek under

the FLSA, and willfully failing to keep records under the FLSA.

      87.          The claims of Plaintiff Camano stated herein are similar to those of the other

employees.

                                       FIRST CAUSE OF ACTION

                VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      88.          Plaintiff Camano repeats and realleges all paragraphs above as though fully set forth

herein.

      89.          At all times relevant to this action, Defendants were Plaintiff Camano’s employers

within the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power

to hire and fire Plaintiff Camano (and the FLSA Class Members), controlled the terms and conditions

of their employment, and determined the rate and method of any compensation in exchange for their

employment.

      90.          At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      91.          Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

          92.      Defendants failed to pay Plaintiff Camano (and the FLSA Class members) at the

applicable minimum hourly rate, in violation of 29 U.S.C. § 206(a).




                                                    - 14 -
             Case 1:20-cv-03828-JMF Document 1 Filed 05/18/20 Page 15 of 22



      93.       Defendants’ failure to pay Plaintiff Camano (and the FLSA Class members) at the

applicable minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      94.       Plaintiff Camano (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                  SECOND CAUSE OF ACTION

               VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      95.       Plaintiff Camano repeats and realleges all paragraphs above as though fully set forth

herein.

      96.       Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff Camano (and

the FLSA Class members) overtime compensation at a rate of one and one-half times the regular

rate of pay for each hour worked in excess of forty hours in a work week.

      97.       Defendants’ failure to pay Plaintiff Camano (and the FLSA Class members),

overtime compensation was willful within the meaning of 29 U.S.C. § 255(a).

      98.       Plaintiff Camano (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                   THIRD CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      99.       Plaintiff Camano repeats and realleges all paragraphs above as though fully set forth

herein.

      100.      At all times relevant to this action, Defendants were Plaintiff Camano’s employers

within the meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire

Plaintiff Camano, controlled the terms and conditions of his employment, and determined the rates

and methods of any compensation in exchange for his employment.




                                                  - 15 -
             Case 1:20-cv-03828-JMF Document 1 Filed 05/18/20 Page 16 of 22



      101.      Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiff Camano less than the minimum wage.

      102.      Defendants’ failure to pay Plaintiff Camano the minimum wage was willful within

the meaning of N.Y. Lab. Law § 663.

      103.      Plaintiff Camano was damaged in an amount to be determined at trial.

                                  FOURTH CAUSE OF ACTION

                        VIOLATION OF THE OVERTIME PROVISIONS

                           OF THE NEW YORK STATE LABOR LAW

      104.      Plaintiff Camano repeats and realleges all paragraphs above as though fully set forth

herein.

      105.      Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiff Camano overtime compensation

at rates of one and one-half times the regular rate of pay for each hour worked in excess of forty

hours in a work week.

      106.      Defendants’ failure to pay Plaintiff Camano overtime compensation was willful

within the meaning of N.Y. Lab. Law § 663.

      107.      Plaintiff Camano was damaged in an amount to be determined at trial.

                                    FIFTH CAUSE OF ACTION

                  VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                      OF THE NEW YORK COMMISSIONER OF LABOR

      108.      Plaintiff Camano repeats and realleges all paragraphs above as though fully set forth

herein.




                                                 - 16 -
             Case 1:20-cv-03828-JMF Document 1 Filed 05/18/20 Page 17 of 22



      109.      Defendants failed to pay Plaintiff Camano one additional hour’s pay at the basic

minimum wage rate before allowances for each day Plaintiff Camano’s spread of hours exceeded

ten hours in violation of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.

      110.      Defendants’ failure to pay Plaintiff Camano an additional hour’s pay for each day

Plaintiff Camano’s spread of hours exceeded ten hours was willful within the meaning of NYLL

§ 663.

      111.      Plaintiff Camano was damaged in an amount to be determined at trial.

                                    SIXTH CAUSE OF ACTION

                   VIOLATION OF THE NOTICE AND RECORDKEEPING

                       REQUIREMENTS OF THE NEW YORK LABOR LAW

      112.      Plaintiff Camano repeats and realleges all paragraphs above as though fully set forth

herein.

      113.      Defendants failed to provide Plaintiff Camano with a written notice, in English and

in Spanish (Plaintiff Camano’s primary language), containing: the rate or rates of pay and basis

thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; allowances,

if any, claimed as part of the minimum wage, including tip, meal, or lodging allowances; the regular

pay day designated by the employer; the name of the employer; any “doing business as" names used

by the employer; the physical address of the employer's main office or principal place of business,

and a mailing address if different; and the telephone number of the employer, as required by NYLL

§195(1).

      114.      Defendants are liable to Plaintiff Camano in the amount of $5,000, together with costs

and attorneys’ fees.

                                  SEVENTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                                                  - 17 -
             Case 1:20-cv-03828-JMF Document 1 Filed 05/18/20 Page 18 of 22



                               OF THE NEW YORK LABOR LAW

      115.      Plaintiff Camano repeats and realleges all paragraphs above as though fully set forth

herein.

      116.      With each payment of wages, Defendants failed to provide Plaintiff Camano with an

accurate statement listing each of the following: the dates of work covered by that payment of wages;

name of employee; name of employer; address and phone number of employer; rate or rates of pay

and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;

gross wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the

regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL 195(3).

      117.      Defendants are liable to Plaintiff Camano in the amount of $5,000, together with costs

and attorneys’ fees.

                                  EIGHTH CAUSE OF ACTION

                              RECOVERY OF EQUIPMENT COSTS

      118.      Plaintiff Camano repeats and realleges all paragraphs above as though fully set forth

herein.

      119.      Defendants required Plaintiff Camano to pay, without reimbursement, the costs and

expenses for purchasing and maintaining equipment and “tools of the trade” required to perform his

job, further reducing his wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a); 29 C.F.R.

§ 531.35; N.Y. Lab. Law §§ 193 and 198-b.

      120.      Plaintiff Camano was damaged in an amount to be determined at trial.




                                                  - 18 -
         Case 1:20-cv-03828-JMF Document 1 Filed 05/18/20 Page 19 of 22



                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Camano respectfully requests that this Court enter judgment

against Defendants by:

        (a)    Designating this action as a collective action and authorizing prompt issuance of

notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

this action;

        (b)    Declaring that Defendants violated the minimum wage provisions of, and

associated rules and regulations under, the FLSA as to Plaintiff Camano and the FLSA Class

members;

        (c)    Declaring that Defendants violated the overtime wage provisions of, and associated

rules and regulations under, the FLSA as to Plaintiff Camano and the FLSA Class members;

        (d)    Declaring that Defendants violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiff Camano’s and the FLSA

Class members’ compensation, hours, wages, and any deductions or credits taken against wages;

        (e)    Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiff Camano and the FLSA Class members;

        (f)    Awarding Plaintiff Camano and the FLSA Class members damages for the amount

of unpaid minimum wage, overtime compensation, and damages for any improper deductions or

credits taken against wages under the FLSA as applicable;

        (g)    Awarding Plaintiff Camano and the FLSA Class members liquidated damages in

an amount equal to 100% of his damages for the amount of unpaid minimum wage and overtime

compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);

                                               - 19 -
         Case 1:20-cv-03828-JMF Document 1 Filed 05/18/20 Page 20 of 22



       (h)     Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Camano;

       (i)     Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Camano;

       (j)     Declaring that Defendants violated the spread-of-hours requirements of the NYLL

and supporting regulations as to Plaintiff Camano;

       (k)     Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiff Camano’s compensation, hours, wages and any deductions or

credits taken against wages;

       (l)     Declaring that Defendants’ violations of the provisions of the NYLL and spread of

hours wage order were willful as to Plaintiff Camano;

       (m)     Awarding Plaintiff Camano damages for the amount of unpaid minimum wage and

overtime compensation, and for any improper deductions or credits taken against wages, as well

as awarding spread of hours pay under the NYLL as applicable

       (n)     Awarding Plaintiff Camano damages for Defendants’ violation of the NYLL notice

and recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

       (o)     Awarding Plaintiff Camano liquidated damages in an amount equal to one hundred

percent (100%) of the total amount of minimum wage, overtime compensation, and spread of hours

pay shown to be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to

NYLL § 198(3);

       (p)     Awarding Plaintiff Camano and the FLSA Class members pre-judgment and post-

judgment interest as applicable;

       (q)      Awarding Plaintiff Camano and the FLSA Class members the expenses incurred

in this action, including costs and attorneys’ fees;

                                                - 20 -
         Case 1:20-cv-03828-JMF Document 1 Filed 05/18/20 Page 21 of 22



       (r)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (s)     All such other and further relief as the Court deems just and proper.

                                        JURY DEMAND

                 Plaintiff Camano demands a trial by jury on all issues triable by a jury.

Dated: New York, New York

       April 08, 2020

                                                        MICHAEL FAILLACE & ASSOCIATES, P.C.

                                             By:               /s/ Michael Faillace
                                                        Michael Faillace [MF-8436]
                                                        60 East 42nd Street, Suite 4510
                                                        New York, New York 10165
                                                        Telephone: (212) 317-1200
                                                        Facsimile: (212) 317-1620
                                                        Attorneys for Plaintiff




                                               - 21 -
Case 1:20-cv-03828-JMF Document 1 Filed 05/18/20 Page 22 of 22
